MEMORANDUM OPINION
The Supreme Court of Pennsylvania having decided the eases of Commonwealth of Pennsylvania v. Page, Pa., 303 A.2d 215 (filed March 29, 1973), and Commonwealth of Pennsylvania v. King, M.D., Pa., 303 A.2d 215 (filed March 29, 1973), in the light of the decisions of the Supreme Court of the United States in Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (filed January 22, 1973), and Doe v. Bolton, 410 U.S. 179, 93 S.Ct. 739, 35 L.Ed.2d 201 (filed January 22, 1973), it appears clearly from the foregoing that there is no substantial issue remaining as to the lack of constitutionality of the Pennsylvania statutes, 18 P.S. §§ 4718 and 4719, sub judice in this case. A rule issued for all interested parties to appear in Courtroom No. 1 of the United States District Court for the Eastern District of Pennsylvania, at 11 o’clock in the forenoon on Friday, April 13, 1973, to show cause why the case should not be dismissed as moot. No person or counsel appeared to object to the provisions of the order filed concurrent with the filing of this memorandum opinion. Ms. Sharon K Wallis, counsel for the plaintiffs, indeed conceded that the case is moot, by a letter filed this day herein.
Honorable James H. Gorbey was designated by the Honorable Collins J. Seitz, Chief Judge of the Third Circuit, to take the place of the Honorable John W. Lord, Jr., deceased, to whom the original application for a three-judge court was made. Accordingly, the three-judge court will be dissolved and the case will be remanded to the Honorable James H. Gorbey for final disposition. See Bailey v. Patterson, 369 U.S. 31, 82 S.Ct. 549, 7 L.Ed.2d 512 (1962).